PER CURIAM.
We issued a writ of certiorari because of •an apparent conflict between the decision of the District Court of Appeal, 188 So.2d 19 in the instant case and decisions of other District Courts of Appeal on the same point of law. After a careful study of the record in light of the briefs and oral argument, we have concluded that the writ was improvidently issued and must, therefore, be discharged on jurisdictional grounds.
It is so ordered.
THORNAL, C. J., and DREW, CALDWELL and ERVIN, JJ., concur.
THOMAS, J., dissents.